DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew G. Colombo (Reg. No. 40,565) on 05 May 2021.
The application has been amended as follows: 
Claim 20 (Currently Amended). A computer-implemented method, comprising: generating, by a web application running on a client device, a self-generated key; 
concatenating the self-generated key with a random value key to generate an intermediate key, the random value key received from a server system; creating a hash value of the intermediate key using a hashing algorithm; 

encrypting a content under the CEK; 
encrypting the CEK using a public key being part of an asymmetric key pair for transmission over a secure network communication channel to the server system, wherein the public key is retrieved from a cryptographic certificate sent by the server system which generates the asymmetric key pair using a Hardware Security Module (HSM), and the server system translates the CEK encrypted under the public key to CEK encrypted under a Local Master Key (LMK) using a private key of the asymmetric key pair.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed content key establishment procedure between a client and a server such that the client receives from the server, a certificate containing an asymmetric key pair, and a random value. The client generates a content key using the received random value such that the generated content key is encrypted using the public key from the received 
The closest prior art, Peng (U.S. Publication No. 2018/0276664, discloses a key establishment procedure between a point of sale terminal (“POS”) and a server such that the POS receives a certificate from the server ([0057]). The POS then generates its’ own random value that is then encrypted using the public key from the received certificate and transmitted to the server ([0057]). The server decrypts the received encrypted value using the corresponding private key and re-encrypts the decrypted random value with a second random value from the transmission.
Peng does not disclose or make obvious the random value being received from the server such that the POS generates a content key from a random value received from the server such that the generated content key is encrypted with the public key from the certificate and sent to the server where the content key is decrypted and re-encrypted using a local key.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chu, U.S. Publication No. 2017/0214662, discloses a handshake procedure between a security chip a security device and an external device that results in the generation of a session key. 
Rusnak, U.S. Patent No. 6,098,056, discloses secure content distribution using generated content keys and public key cryptography. 
	Zarubin, U.S. Patent No. 10,805,276, discloses the utilization of digital certificates to distribute asymmetric key pairs.
	Ahonen, U.S. Publication No. 2006/0168446, a secure multicast service that utilizes a cryptographic key hierarchy to secure the services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437